DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Claims 18 – 19, 21 – 23 have been canceled. Claims 1 – 17, 20, 24 – 25 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17, 20, 24 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,031,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘976.
In claim 1 of instant application, Applicant claims a system comprising “memory… processor… to perform operation comprising: receiving from a multi service network system … 
Similar limitations also found in claim 1 of patent ‘976. Certain limitations found in ‘976 but not found in claim 1 of instant application such as “user events consisting of a transactional event and a behavioral event associated with the online user…the personalization request including an identifier of the user, a query fragment, and an indication of a query type of personalization that is to be performed, the query fragment having been received via a graphical user interface…”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 –4, 6 – 11, 13 - 17, 20, 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al (U.S. 2014/0304130 A1) in view of Chuang et al (U.S. 2014/0280221) [previously presented].
♦As per claims 1, 8, 15,
Winters discloses a personalization system, method to generate personalized results for an online user, the personalization system comprising: memory including instructions stored thereon (Fig. 5, memory 167 of Winter); and one or more processors (Fig. 5, processor 151 of Winter) communicatively coupled to the memory, the one or more processors being configured to, in response to execution of the instructions, cause the personalization system to perform operations comprising:
“receiving, from a multi-service networked system that includes multiple different services, a plurality of user events for multiple different users, wherein the plurality of user events are generated based on the multiple different users interacting with the multiple different services of the multi-service networked system, wherein the multiple different services include at least a transactional service that facilitates transactions for the multiple different users interacting with the multi-service networked system” See abstract, Fig. 2
The system includes plurality of merchants or different merchant categories that can provide different services (paragraph 0033, 0084 of Winters “group of merchants…user who may interested in …services of the merchants or group of merchants”). Therefore, the Winters system is corresponding to “multi-service networked system” in the claim invention.
“user event” corresponds to each time user shop online and a transaction record is generated [See paragraph 0045 – 0047 of Winters (user profile, transaction profile)].
“receiving, from the multi-service networked system, a personalization request, the personalization request including an identifier of the online user” See Fig. 12, Request 405, paragraph 0041 of Winters [“a search engine is configured to receive a search term”].
“identifying, based on the identifier of the online user, a plurality of items for display to the online user via a graphical user interface of a device of the online user, each item of the plurality of items representing a possible item that may be presented by the multi-service networked system to the online user via the graphical user interface of the device of the online user” See Fig. 13, step 423, paragraph 0053 Of Winters wherein “the search engine generates a set of search results corresponding to the search term”.
Winters teaches that the search engine can prioritize the search results using profiles (paragraph 0057 [“the search engine (403) may use the business activity data (409) to prioritize the search result (407). For example, a more active merchant may be ranked higher than a less active merchant”]. Therefore, Winters does inherently teach “a score for each item”. In case the Applicant disagrees, the Examiner provides another example.

Receiving a request/query: See Fig. 3 of Chuang wherein user can enter a search term in 310 area.
Generate results: See Fig. 3 of Chuang wherein results are displayed.
 “computing a score for each item of the plurality of items based at least in part on user events of the online user included in the plurality of user events, thereby generating a plurality of scores, wherein a first score is computed for a first item and wherein a second score is computed for a second item”: See paragraph 0025 – 0026, 0036, 0057 of Chuang [“The ranking engine 112 calculates scores for the documents responsive to the queries… The ranking engine 112 ranks the responsive documents or portions of documents using the scores”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Chuang into the invention of Winters sine both inventions were available and the combination would provide more desirable results to the user and reduce the time searching for information.
“generating a personalization response that includes the first item and the second item, wherein the first item is prioritized over the second item based on a difference between the first score for the first item and the second score for the second item” See paragraph 0057 of Winters and paragraph 0025 – 0026, 0036, 0057 of Chuang.
“sending, to the multi-service networked system, the personalization response for use in personalizing an online experience of the online user via the graphical user interface” See Fig. 12, Search result 407, of Winters.

“wherein the personalization response includes a set of instructions for providing a personalized website layout for the online user that includes the first item” See paragraph 0075, 0121 of Winters wherein “an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115)”.
♦As per claims 3, 10, 17,
“wherein the first score for the first item is generated based on a first likelihood of a first user action pertaining to the first item, wherein the second score for the second item is generated based on a second likelihood of a second user action pertaining to the second item, wherein the first item is prioritized over the second item at least in part responsive to the first likelihood being greater than the second likelihood” See paragraph 0025 – 0026, 0036, 0051, 0057 of Chuang.
♦As per claims 4, 11, 25,
“generating, based on user events of the online user included in the plurality of user events, a plurality of personalization models for the online user; and selecting, based on a set of personalization objectives for the online user, a personalization model from the plurality of personalization models, wherein the set of personalization objectives includes at least user demographic information” See paragraph 0057 of Winters [“the search engine (403) may use the business activity data (409) to prioritize the search result (407). For example, a more active merchant may be ranked higher than a less active merchant”].
♦As per claims 6, 13, 20,
“wherein the plurality of user events further includes one or more of (1) historical search events, (ii) historical purchase events, and (i1i) historical search autocomplete events” See Fig. 2 of Winters (transaction records).
♦As per claims 7, 14,
“wherein the plurality of user events each occur within a single, current web browsing session, and wherein a length of the current web browsing session satisfies a session threshold” See paragraph 0123, 0128, 0340 of Winters (web browsing).
♦As per claims 24,
“wherein the multiple different services include one or more services of the following types of services: searching services, search autocomplete services, publication services, transactional services, customer assistance services, user interface services, and advertisement services” See Fig. 12,paragraph 0123, 0128, 0340 of Winters (web browsing and searching for results).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winters and Chuang as applied to claims above, and further in view of Want et al. (“The Personal Server: Changing the Way We Think about Ubiquitous Computing’; hereinafter referred to as Want),[ previously presented].
♦As per claims 5,
Winters and Chuang does not clearly disclose “assigning personalization servers to respective online users of the multi-service networked system, wherein respective ones of the personalization servers include a short term memory (STM) and a long term memory (LTM), wherein the STM of a respective personalization server includes a first subset of user events of the plurality of user events occurring since a predetermined time, wherein the LTM of the 
However, Want teaches assigning personalization servers to respective online users of the multi-service system. wherein respective ones of the personalization servers include a short term memory (STM) and a long term memory (LTM) [Want, with emerging storage technologies you can carry your data with you and treat your mobile device as a large data cache, while leveraging the computing infrastructure providing the interface of a desktop system (page 196), the mobile platform is comprised of on-board FLASH (LTM) and DRAM (STM) (page 200)].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Want into the invention of Winters/Chuang sine both inventions were available and the combination would provide easy access to additional data storage and more desirable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161